Citation Nr: 0904364	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
arthroplasty.

2.  Entitlement to service connection for a right knee 
arthroplasty.

3.  Entitlement to service connection for a left knee 
arthroplasty.

4.  Entitlement to service connection for a left ankle 
arthroplasty.

5.  Entitlement to service connection for a right ankle 
condition.

6.  Entitlement to service connection for multilevel spinal 
degenerative disc disease, claimed as a low back condition.

7.  Entitlement to service connection for a right shoulder 
condition.

8.  Entitlement to service connection for a left shoulder 
condition.

9.  Entitlement to service connection for left hip arthritis.

10.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities due to cold 
exposure.

11.  Entitlement to service connection for a bilateral foot 
condition due to cold exposure.

12.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	J.S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  Service records reflect that the veteran 
served in Korea during the Korean conflict.  See 38 C.F.R. 
§ 3.2 (2008).

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2006 and July 2007 rating decision by which the RO 
denied entitlement to the benefits sought herein.  

Via the March 2006 rating decision, the RO denied an 
evaluation in excess of 10 percent for service-connected 
bilateral sensorineural hearing loss.  In August 2006, the 
veteran filed a notice of disagreement regarding all of the 
issues contained in the March 2006 rating decision.  In 
January 2007, the RO issued a statement of the case that did 
not discuss the matter of entitlement to an increased rating 
for service-connected bilateral sensorineural hearing loss.  

As a statement of the case has not yet been issued on this 
matter, additional action by the RO is required as set forth 
below in the REMAND portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a right 
shoulder condition, entitlement to service connection for a 
left shoulder condition, entitlement to service connection 
for a right ankle condition, entitlement to service 
connection for a left ankle condition, entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities due to cold exposure, entitlement to service 
connection for a bilateral foot condition due to cold 
exposure, and entitlement to an evaluation in excess of 10 
percent for service-connected bilateral sensorineural hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be advised 
if further action is required on his part.  


FINDINGS OF FACT

1.  A right hip arthroplasty is not shown to be related to 
the veteran's active duty service or presumptively linked 
thereto.

2.  A right knee arthroplasty is not shown to be related to 
the veteran's active duty service or presumptively linked 
thereto.

3.  A left knee arthroplasty is not shown to be related to 
the veteran's active duty service or presumptively linked 
thereto.

4.  Multilevel spinal degenerative disc disease is not shown 
to be related to the veteran's active duty service or 
presumptively linked thereto.

5.  Left hip arthritis is not shown to be related to the 
veteran's active duty service or presumptively linked 
thereto.


CONCLUSIONS OF LAW

1.  Service connection for right hip arthroplasty is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for right knee arthroplasty is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Service connection for left knee arthroplasty is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Service connection for multilevel spinal degenerative 
disc disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  Service connection for left hip arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in March 2006.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in September and November 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decisions at issue.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development with respect 
to the decisions decided herein has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained all available VA medical records, private 
medical records, and the service medical records.  In this 
regard, the Board observes that the veteran has contended 
that he sought VA medical treatment for right hip pain in 
1954 at the Grand Island, Nebraska, VA Medical Center.  
Records of this treatment are not associated with the claims 
folder.  An October 2005 report of contact indicates that the 
VAMC had informed the RO that the veteran was seen once in 
the 1950s; however, records of any treatment were either 
forwarded to the RO or destroyed.  The January 2007 statement 
of the case informed the veteran of the October 2005 report 
of contact indicating that records from the Grand Island VAMC 
were not available.  

The RO was also unsuccessfully in obtaining copies of the 
veteran's service personnel records.  A formal finding of 
unavailability of these records was completed by the RO in 
April 2007 as these records were likely destroyed during a 
fire at the National Personnel Records Center (NPRC), in St. 
Louis, Missouri, in July 1973.  The veteran was informed of 
the unavailable of these records in April 2007 and asked to 
submit any copies of the missing service records.  
Neither the veteran, nor his attorney, has indentified any 
additional pertinent records that are obtainable which have 
not been associated with the claims folder.  In light of the 
foregoing, the Board concludes that VA has satisfied its duty 
to assist the veteran in obtaining pertinent records.  

The veteran was afforded a VA medical examination in February 
2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

On separation in October 1954, the veteran was afforded a 
medical examination.  The examination report indicates that 
all systems were normal.  Indeed, no abnormal orthopedic 
findings were noted.  

The Board emphasizes that the service treatment records as a 
whole fail to show any complaints on the part of the veteran 
of an orthopedic nature.

On February 2006 VA orthopedic examination, the examiner 
diagnosed mild left hip arthritis, status post revision right 
total hip arthroplasty, multilevel degenerative disc disease 
of the spine, status post right total knee arthroplasty, and 
left total knee arthroplasty.  The examination report as well 
as other medical evidence of record confirms that the veteran 
suffers from the foregoing disabilities.  A present 
disability is a prerequisite to the granting of service 
connection.  See, e.g., Gilpin, supra.  In addition to a 
current disability, however, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.

In a December 2005 report, G.D. Bainbridge, M.D. indicated 
that an examination of the veteran revealed a history of what 
appeared to be sciatica, degenerative joint disease of the 
right hip, degenerative joint disease of the right knee, and 
degenerative joint disease of the left knee.  Dr. Bainbridge 
opined that it was as likely as not that the foregoing 
disabilities resulted from exposure to the cold during 
service in Korea.  

The February 2006 VA examiner opined - based on a review of 
the record, examining the veteran, and interviewing him - 
that the orthopedic disabilities diagnosed on examination did 
not result from exposure to cold weather in Korea or from 
sleeping on the ground during service there.  The VA examiner 
explained that there was nothing in the allopathic medical 
literature that would support a conclusion that cold weather 
caused the veteran's arthritis.  Further, the VA examiner 
maintained that Dr. Bainbridge's assertions were based on 
conjecture and that without resorting to speculation, it 
would not be possible to conclude that the veteran's 
arthritis resulted from service.

In a March 2007 written statement, D.P. Heiser, M.D. 
indicated that he had no information regarding the state of 
the veteran's knees in service and suggested that he did not 
know the etiology of the veteran's bilateral knee 
disabilities.  He continued, "Certainly one could make a 
general statement about being in the cold and sleeping on the 
ground, but it would be very difficult for me to make that 
statement at this time."

The evidence is equivocal regarding the etiology of the 
veteran's orthopedic disabilities.  The VA examiner indicated 
that right hip arthroplasty, right knee arthroplasty, left 
knee arthroplasty, multilevel degenerative joint disease of 
the spine, and left hip arthritis were not related to 
service.  The VA examiner explained that there was no 
evidence in the record pointing to a nexus between service 
and the relevant disabilities and that there was not any 
suggestion in the recognized medical literature of a link 
between exposure to the cold and arthritis.  Dr. Bainbridge 
offered a contrary opinion indicating that exposure to cold 
during service in Korea caused the veteran's right hip 
arthroplasty, right knee arthroplasty, left knee 
arthroplasty, multilevel degenerative joint disease of the 
spine, and left hip arthritis.  

The Board finds that of the opinion of the VA examiner is 
more persuasive.  The VA examiner evinced a familiarity with 
the applicable medical literature, while Dr. Bainbridge 
provided no rationale for his opinion and did not cite any 
recognized authority in support of it.  The VA examiner's 
thoroughness in formulating an opinion and the fact that it 
is consistent with that of another physician, Dr. Heiser, 
renders it, in the Board's view, far more probative than that 
of Dr. Bainbridge.  VA decision makers have discretion to 
accept or reject pieces of evidence provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

According to the opinion of The VA examiner, the veteran's 
right hip arthroplasty, right knee arthroplasty, left knee 
arthroplasty, multilevel degenerative joint disease of the 
spine, and left hip arthritis are not related to service.  As 
such, service connection for right hip arthroplasty, right 
knee arthroplasty, left knee arthroplasty, multilevel 
degenerative joint disease of the spine, and left hip 
arthritis is denied.  38 C.F.R. § 3.303.

The Board notes that there is no indication in the record 
that right hip arthroplasty, right knee arthroplasty, left 
knee arthroplasty, multilevel degenerative joint disease of 
the spine, or left hip arthritis had its onset in the year 
following service.  In this regard, the Board notes that the 
veteran has asserted receiving treatment for right hip pain 
in 1955.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  There is no indication that 
the veteran had been diagnosed with arthritis of the right 
hip, or any other disability at that time.  The first 
documentation of record of any right hip complaints is in the 
1990s, decades after the veteran's release from active duty.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus service connection for these disabilities cannot 
be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding any of the issues discussed 
herein.


ORDER

Service connection for right hip arthroplasty is denied.

Service connection for right knee arthroplasty is denied.

Service connection for left knee arthroplasty is denied.

Service connection for multilevel spinal degenerative disc 
disease, claimed as a low back condition is denied.

Service connection for left hip arthritis is denied.


REMAND

A remand to the RO is necessary for further procedural and 
evidentiary development.
Regarding the shoulders, the evidence reflects no relevant 
complaints or diagnoses until April 2007, when the veteran 
sought treatment for bilateral shoulder pain.  The April 2007 
VA progress note indicates that the veteran underwent a 
magnetic resonance imaging (MRI).  The record does not 
contain the MRI report.  The RO must associate it with the 
claims file before the Board can proceed.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990) (all potentially 
relevant VA treatment records must be obtained). 

Regarding the claims of service connection for a left and 
right ankle conditions, bilateral peripheral neuropathy of 
the lower extremities due to cold exposure and for a 
bilateral foot condition due to cold exposure, a VA 
examination must be scheduled for a diagnosis of all 
conditions of the feet and/or lower extremities generally and 
an opinion regarding the etiology of any such condition 
diagnosed.  Dr. B.K. Buhlke, in a July 2006 statement and a 
subsequent undated statement indicated that the veteran 
suffered from neurologic and other problems of the feet due 
to exposure to the cold during service in Korea.  That the 
veteran served in Korea is undisputed, and the Board credits 
the veteran's apparent assertions regarding exposure to 
extreme temperatures.  The Board, therefore, would like an 
opinion regarding whether any conditions related to the lower 
extremities or the feet is due to service and, in particular, 
to cold exposure therein.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

As indicated, in March 2006, the RO denied the veteran's 
application for an 
increased rating for service-connected bilateral 
sensorineural hearing loss.

A timely notice of disagreement has been filed, but the RO 
failed to issue a statement of the case regarding that 
matter.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240- 41.

Pursuant to 38 C.F.R. § 19.9(a) (2008), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a statement of the case as to the 
matter of entitlement to an evaluation in excess of 10 
percent for service-connected bilateral sensorineural hearing 
loss.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right and 
left shoulder conditions, right and left 
ankle conditions, lower extremity 
peripheral neuropathy, and bilateral foot 
disabilities since October 20, 2007.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should also associate with 
the claims file copies of all MRIs of 
the shoulders performed at VA medical 
facilities.

3.  The RO should schedule a VA medical 
examination for a diagnosis of all 
conditions of the lower extremities, 
ankles, and/or the feet and an opinion 
regarding whether it is as likely as 
not (50 percent or greater possibility) 
that any diagnosed disability is 
related to service and specifically to 
cold exposure therein.  The examiner 
should review pertinent documents in 
the claims file in conjunction with the 
examination and indicate in the 
examination report that such review 
occurred.  A rationale for all 
conclusions should be provided.

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate 
the claims.  If the benefits sought on 
appeal are denied, provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

5.  Issue a statement of the case 
concerning the issue of entitlement to 
an evaluation in excess of 10 percent 
for service-connected bilateral 
sensorineural hearing loss.  All 
indicated development should be taken 
in this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2008).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He may seek 
the assistance of the RO in obtaining medical or other 
records.  38 U.S.C.A. § 5103A.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


